Case 1:20-cr-00188-JSR Document 227-1 Filed 03/13/21 Page 1 of 6




        Exhibit A
Case 1:20-cr-00188-JSR Document 227-1 Filed 03/13/21 Page 2 of 6
                                                                  Three Bryant Park
                                                                  1095 Avenue of the Americas
                                                                  New York, NY 10036-6797
                                                                  +1 212 698 3500 Main
                                                                  +1 212 698 3599 Fax
                                                                  www.dechert.com


                                                                  MICHAEL J. GILBERT

                                                                  michael.gilbert@dechert.com
                                                                  +1 212 698 3886 Direct
                                                                  +1 212 698 0426 Fax
  December 21, 2020


  VIA E-MAIL

  Christopher J. DiMase
  Nicholas S. Folly
  Tara LaMorte
  Assistant United States Attorneys
  Southern District of New York
  One St. Andrew’s Plaza
  New York, NY 10007


  Re: Supplemental Disclosure of Potential Defense Expert in United States v. Weigand, et al., 20
      cr. 188 (JSR)

  Dear Chris, Nick, and Tara:

  Defendant Ruben Weigand hereby provides notice, pursuant to Federal Rule of Criminal Procedure
  16, that he may call Donald E. Vilfer to provide forensic expert testimony. While, of course, we
  are unable to determine before hearing the Government’s case—particularly, the testimony of the
  Government’s Special Agents, CART Analysts, and related witnesses—if we will in fact call Mr.
  Vilfer, if we do, we anticipate he would testify about the contents of the three electronic devices
  seized from Mr. Weigand on the day of his arrest on or about March 9, 2020, along with Mr.
  Weigand’s use of those devices, as outlined herein. A copy of Mr. Vilfer’s CV is attached.

  Mr. Vilfer’s Qualifications

  Mr. Vilfer has more than twenty years of experience as a computer crimes and mobile device
  forensic investigator. From 1986 to 2001, Mr. Vilfer served in the Federal Bureau of Investigation.
  He served as a Special Agent, Supervisory Special Agent for the FBI’s Rapid Start team, and
  eventually Supervisory Special Agent for the FBI’s White-Collar Crime and Computer Crimes
  Squad, in which capacity he supervised the FBI’s Computer Forensics Team (CART) and the
  FBI’s participation on the High-Tech Task Force, supervised an international investigation of a
  series of computer intrusions into financial institutions, oversaw the largest intellectual property
  rights case in the FBI’s history, and led investigations resulting in successful prosecutions in the
  areas of computer crime, securities fraud, and bank fraud, among others.
Case 1:20-cr-00188-JSR Document 227-1 Filed 03/13/21 Page 3 of 6

                                                                    Christopher J. DiMase
                                                                    December 21, 2020
                                                                    Page 2




  In 2002, Mr. Vilfer founded Vilfer & Associates (dba Digital Evidence Ventures), providing
  computer and mobile device forensic analysis services, along with electronic discovery and fact-
  finding services in support of complex litigation across a range of industries. He has been involved
  in a multitude of projects involving metadata and forensic computer review.

  Mr. Vilfer is a member of the Association of Certified Fraud Examiners (ACFE) and obtained the
  Access Certified Examiner (ACE) certification for computer forensics and decryption.

  Bases for Mr. Vilfer’s Testimony

  Mr. Vilfer will base his potential testimony on the contents of Mr. Weigand’s electronic devices
  and Mr. Weigand’s use of those devices on his education, training, and professional experience.
  To the extent he renders opinions, they will be based on those same things, as well as his
  independent review and consideration of:

        1. Forensic images of the three electronic devices seized by the Government from Mr.
           Weigand on the day of his arrest on or about March 9, 2020, which were produced by the
           Government to the defense and which reflect the contents of those devices. As indicated
           in the Government’s application for a warrant for the search and seizure of those devices,
           those three devices are Mr. Weigand’s “OnePlus cell phone,” his “silver MacBook Pro
           Model A1502,” and his “Apple iPhone.” Affidavit at ¶¶ 3, 5, 28.1

        2. A USB drive that appears to be the source of the materials identified under the 1800 series
           on the Government’s preliminary exhibit list, as of November 3, 2020, and which may be
           the source of other materials the Government located on Mr. Weigand’s Laptop (i.e., 1000
           Series–1700 Series). We will produce promptly a forensic image of the contents of this
           USB drive to the Government.

        3. Any discovery produced by the Government to the defense pursuant to Federal Rule of
           Criminal Procedure 16.

  Mr. Vilfer’s review of the above is ongoing and he may offer additional opinions, or additional
  bases for his opinions, as a result of his ongoing review of data and information and in response to
  evidence, opinions, or testimony presented at trial. As a result, Defendant Weigand respectfully
  reserves his right to supplement this disclosure at any time before Mr. Vilfer’s trial testimony and/or
  as permitted by the Court.


  1
      We reserve the right to request that Mr. Vilfer be given access to the devices themselves.
Case 1:20-cr-00188-JSR Document 227-1 Filed 03/13/21 Page 4 of 6

                                                                    Christopher J. DiMase
                                                                    December 21, 2020
                                                                    Page 3




  Mr. Vilfer’s Expected Testimony

  Mr. Vilfer will testify as to the files located on the forensic copies of Mr. Weigand’s electronic
  devices, including the timing and manner of their creation, modification, and/or use.

  Mr. Vilfer will also testify as to Mr. Weigand’s use of those devices during the period relevant to
  the Indictment, including but not limited to Mr. Weigand’s accessing web portals and websites; use
  of protonmail; document, file, or website creation; file transfer protocol (FTP) access; and Mr.
  Weigand’s communications using those devices.



                                           /s/ Michael J. Gilbert

                                           Michael J. Gilbert
                                           Shriram Harid
                                           Steven Pellechi
                                           Dechert LLP
                                           Three Bryant Park
                                           1095 Avenue of the Americas
                                           New York, New York 10036-6797
                                           Michael.gilbert@dechert.com
                                           Shriram.harid@dechert.com
                                           Steven.pellechi@dechert.com


                                           Michael H. Artan
                                           Michael H. Artan, Lawyer, A Professional Corporation
                                           1 Wilshire Boulevard, Suite 2200
                                           Los Angeles, CA 90071
                                           michaelartan@yahoo.com

                                           Attorneys for Defendant Ruben Weigand
        Case 1:20-cr-00188-JSR Document 227-1 Filed 03/13/21 Page 5 of 6




                             Donald E. Vilfer, JD, CFE
Professional:   Vilfer & Associates, Inc., dba Digital Evidence Ventures 2002-present. Founding
                partner for a Firm that emphasizes computer forensics, eDiscovery and fact-finding in
                support of complex litigation or referral for prosecution. Representative clients include
                law firms, state and local government, high-tech firms, aircraft manufacturers, financial
                institutions and school districts. Cases have included investigation of fraud, theft of
                intellectual property, computer crimes, employee misconduct, sexual harassment, cell
                phone location and defense of complex fraud. Extensive experience in obtaining and
                analyzing computer and cell phone forensic evidence. Experience as an expert witness
                and court-approved expert in multiple state and Federal jurisdictions as well as the
                International Trade Commission, having provided sworn testimony over 100 times.

                University of California, Davis April 2018-present (full quarter class periodically as
                scheduled). Lecturer in Digital Forensics for the Masters in Forensics Science Program.

                Califorensics 2002-2017. Founder and President of Digital Forensics and Investigative
                Services firm that served clients nationwide. Sold in 2013 and remained on as Director
                of Digital Forensics and eDiscovery.

                Perry-Smith LLP, 2001-2002, Senior Director, Litigation Support and Investigative
                Services Group. Led the Litigation Support and Investigative Services practice area for
                Sacramento’s largest regional accounting firm. Supported attorneys in civil and criminal
                litigation.

                Federal Bureau of Investigation, 1986-2001.

                1996-2001, Supervisory Special Agent for the White-Collar Crime and Computer
                Crimes Squad. Conducted and oversaw the investigation of white collar crime and
                computer crimes. Achieved successful prosecutions in the areas of Securities Fraud,
                Bank Fraud, Embezzlement, Intellectual Property Rights, Computer Crimes and
                Bankruptcy Fraud. Oversaw the largest Intellectual Property Rights case in the FBI.
                Supervised the FBI Computer Forensics Team (CART) and the FBI participation on the
                High-Tech Task Force. Supervised an international investigation of a series of computer
                intrusions into financial institutions, resulting in the arrest and conviction of those
                involved.

                1994-1996, Supervisory Special Agent for the Rapid Start Team. At FBI Headquarters,
                Washington D.C., managed a team of professionals responsible for the on-site
                management of major cases and crisis worldwide on over 50 cases at venues from the
                White House to the Oklahoma City bombing command post. Led a project to develop
                an automated litigation support package for complex white-collar cases. Assisted with
                implementing automated analysis for Innocent Images project.

                1986-1994, Special Agent. Investigated violent crimes, fugitive matters and white-
                collar crime. Five year FBI SWAT team member. While assigned as Special Agent,
                Washington D.C. field office, was the case agent an investigation of an international
                multi-billion dollar bank fraud (BCCI). Oversaw a team of agents and financial analysts
                responsible for gathering relevant evidence and tracing proceeds. Conducted
                investigation and asset tracking throughout the US, England, the Cayman Islands and
                Abu Dhabi.



                                                                                         3 | Donald E. Vilfer, J.D.
         Case 1:20-cr-00188-JSR Document 227-1 Filed 03/13/21 Page 6 of 6



                                Donald E. Vilfer, JD, CFE
                                           (continued)

                  As Assistant Division Counsel, provided legal advice and instruction to FBI Agents in
                  criminal, civil, and employment law areas. Reviewed affidavits for search warrants and
                  court orders.

                  Delaware Ohio County Prosecuting Attorney’s Office, 1986. Prosecuted criminal
                  cases and successfully briefed and argued an appeal.

Education:        Bachelor of Science, Criminal Justice/Pre-Law, Bowling Green State University, 1982.

                  Ohio State University College of Law, Juris Doctorate, 1986.
                  National Moot Court Team member, advancing to the national level.
Specialized
                  Access Certified Examiner (ACE) certification for Computer Forensics and Decryption.
Training:
                  Certified in Physical and Logical Analysis of cell phones and mobile devices along with
                  additional training in cell phone location evidence.

                  Four months training at the FBI Academy, including courses in White Collar Crime.

                  50 Hour Certified Fraud Examination course, including investigation, computer crime,
                  law and accounting. Received CFE Certification.

                  Advanced White-Collar Crime courses during tenure with the FBI.

                  One week Computer Crimes course for FBI Supervisors.

                  Advanced Computer Forensics training, including Windows Registry analysis and Mac
                  OS forensics. Incident Response (hacking) training.

                  Network Forensics and Cell Phone Location training.

                  FBI Computer Security class.

                  FBI class for Supervisory Special Agents over Computer Crimes investigations.

                  Continuing Legal Education Instructor, Computer Forensics for Attorneys and other
                  courses

                  Frequent guest and consultant to media on crime and computer forensics matters.

                  FBI Instructor for International Law Enforcement Training Academy in Budapest.

Publication:      Incorporating Cell Phone Data into Your Investigations
                  The AWI Journal-September Vol. 9 No. 3 (2018)

Affiliations:     Member of the Ohio Bar (inactive status).
                  Member of the Association of Certified Fraud Examiners.
Expert Testimony: Federal Courts, State Courts, FINRA, California Office of Administrative Hearings,

                  International Trade Commission.
                                                                                        4 | Donald E. Vilfer, J.D.
